COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER ON APPELLANT’S
                           MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      James Tinsley, IV v. The State of Texas

Appellate case number:    01-17-00296-CR

Trial court case number: 1468641

Trial court:              230th District Court of Harris County

Date motion filed:        October 28, 2018

Party filing motion:      Appellant, James Tinsley, IV

       It is ordered that the motion for rehearing en banc is DENIED.


Judge’s signature: /s/ __Richard Hightower__________________________________________
                        Acting Individually  Acting for the Court

En banc court consists of: Chief Justice Radack, and Justices Keyes, Higley, Lloyd, Kelly,
Goodman, Landau, Hightower, and Countiss

Date: February 21, 2019